AO 245D (CASD Rev.     1/19) Judgment in a Criminal Case for Revocations
                                                                                                           APR l 2 2019
                                    UNITED STATES DISTRICT C
                                                                                                      CLERK LJS DISTHICT COURT
                                          SOUTHERN DISTRICT OF CALIFO                         OOUTHEHN      DIST I T OF CALIFORNIA
                                                                                              BY                           DEPUTY
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINA
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November         1, 1987)
                               v.

       GEORGE ANTHONY TORRES-CLARK (I)                                  Case Number:        l7CR34 l 0-CAB

                                                                     DAVID L. BAKER
                                                                     Defendant's Attorney
REGISTRATION NO.               00769298

o -
THE DEFENDANT:

�    admitted guilt to violation of allegation(s) No.      3

D    was found guilty in violation ofallegation(s) No.
                                                          �������-
                                                                                                       after denial of guilty.

Accordingly, the coutt has adjudicated that the defendant is guilty of the following allegation(s):


Allegation Number                 Nature of Violation
              3                     nvl4, Unauthorized association with criminals/felons




      Supervised Release is revoked and the defendant is sentenced as provided    in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     Amil 12 201 'Y'J



                                                                      HON. Cathy Ann Bencivenga
                                                                      UNITED STATES DISTRICT JUDGE
AO 24SD (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               GEORGE ANTHONY TORRES-CLARK (1)                                           Judgment - Page 2 of 2
CASE NUMBER:             17CR34l0-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS, CONCURRENT TO SENTENCE IMPOSED IN 12CR3766-CAB.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b ).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D    at    _______                     A.M.            on   -------�


       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D     on or before

       D     as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                -------
                                                                         to

 at   ______                              ,   with a certified copy of this judgment.



                                                                   UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL

II



                                                                                                       17CR3410-CAB
